J-S20024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

KHALIL HENDERSON

                         Appellant                     No. 997 EDA 2019


             Appeal from the PCRA Order Entered March 1, 2019
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: CP-51-CR-0007858-2016


BEFORE: SHOGAN, STABILE, and McLAUGHLIN, JJ            .

MEMORANDUM BY STABILE, J.:                       FILED OCTOBER 15, 2020

      Appellant, Khalil Henderson, appeals from the March 1, 2019 order

dismissing his petition pursuant to the Post Conviction Relief Act (“PCRA”) 42

Pa.C.S.A. §§ 9541-46. We affirm.

      The pertinent underlying facts are as follows:

             On December 5, 2015, at approximately 7:30 p.m., in the
      area of C and Somerset Streets in Philadelphia … there was a fight
      between two females, one named Marguerita Gonzalez and
      another female. As the two women fought, a crowed surrounded
      them … [including the Petitioner] and [the decedent, Najee
      Rivera.] During the fight, [the Petitioner] struck Gonzalez in the
      face, knocking her to the ground. [The decedent] approached the
      [Petitioner] and said something to the effect of ‘why did you hit
      her.’ An altercation ensued and the [Petitioner] produced a 9-
      millimeter handgun from his jacket and shot [the decedent] once
      in the stomach. The crowd dispersed and the [Petitioner] fled the
      scene.

            At the time that this happened, Police Officers William
      Nagey, Shannon Dill and Brian Smith were in patrol uniform but
      in an unmarked vehicle driving down “C” Street right at Somerset.
J-S20024-20


     When those officers got to the intersection, they heard the
     gunshot and saw the crowd dispersing. [The decedent] was
     carried over to the police officers. A patrol car … drove [the
     decedent] to Temple Hospital.

           At Temple Hospital, [the decedent] fell into a coma. He was
     treated for a gunshot wound to the abdomen and ultimately
     succumbed to his injuries on December 20, 2015. The body was
     taken to the Medical Examiners’ Officer, and he was examined by
     Dr. Albert Chu, who determined the immediate cause of death to
     be complications of a gunshot wound to the abdomen, and the
     manner of death [was] homicide.

            At that time, police officers began an investigation for a
     shooting that later turned into a homicide. [Detective Brian
     Peters] interviewed multiple witnesses … Amongst these
     witnesses, four identified the [Petitioner] as the shooter. They
     described the incident between the two females in the fight and
     the [Petitioner] striking Gonzalez in the face. They identified the
     [Petitioner] by either knowing him or through a series of
     photographs in the photo array.

           Ultimately, an arrest warrant was issued for the [Petitioner]
     on March 25, 2016. At the crime scene, [police officers] recovered
     one 9-millimeter fired cartridge casing. Recovered from the body
     of [the decedent] was one bullet fragment consistent with a 9-
     millimeter handgun. No murder weapon was recovered.

           After the arrest warrant was issued, the [Petitioner] left the
     area. The case was referred to the fugitive squad. … Eventually
     they located the [Petitioner] as he was riding in a car that
     belonged to a woman named Keneisha Wright-Carter. That
     vehicle was driving southbound on 76. The vehicle turned onto
     the Boulevard and was stopped at Fox Street. … The [Petitioner]
     was identified and arrested pursuant to the arrest warrant.

PCRA Court Opinion, 5/28/19, at 2-3.

     Police arrested Appellant and charged him with murder and unlawful

possession of a firearm at docket number 7623 of 2016, and unlawful




                                    -2-
J-S20024-20


possession of a firearm1 in the instant matter, docket number 7858 of 2016.

On December 4, 2017, Appellant entered a negotiated guilty plea to those

offenses, and the trial court imposed an aggregate 22½ to 50 years of

incarceration. Appellant did not file a direct appeal. He filed this timely first

PCRA petition on June 6, 2018. Appointed counsel filed an amended petition

on October 18, 2018, and the PCRA court held a hearing on March 1, 2019.

At the conclusion of that hearing, the PCRA court entered an order denying

relief. This timely appeal followed.

       We observe that Appellant has filed this appeal at docket number 7858

of 2016, relating to a § 6105 charge. The PCRA court, citing Commonwealth

v. Walker, 185 A.3d 969 (Pa. 2018), recommends that we quash this appeal

because it filed separate orders to each of the two docket numbers denying

relief, yet only a single notice of appeal was filed to docket number 7858 of

2016. In other words, it is the trial court’s opinion that Appellant had to file

two notices of appeal. We disagree. Walker held, prospectively, that “where

a single order resolves issues arising on more than one docket, separate

notices of appeal must be filed for each case.” Id. at 971. It was the co-

mingling of multiple dockets under a single notice of appeal that our Supreme

Court felt impeded proper appellate review. Implicit in Walker’s bright-line

rule is the assumption that an appellant desires to appeal issues relating to



____________________________________________


1   18 Pa.C.S.A. § 6105.

                                           -3-
J-S20024-20


more than one docket under a single notice of appeal. The Commonwealth in

Walker attempted to file a single notice of appeal relating to four separate

dockets.    Walker, however, is not violated where an appellant choses to

appeal from less than all dockets resolved under separate orders and files

separate notices only to those dockets relevant to the judgments sought to be

reviewed. This does not impede appellate review and is consistent with our

earlier case law that holds that our appellate jurisdiction is limited to reviewing

a judgment of sentence only under the docket number identified by a notice

of appeal and to no others. See Commonwealth v. Hardy, 99 A.3d 577 (Pa.

Super. 2014), citing cases.2 Instantly, the record contains an order denying

relief at number 7858 of 2016. The PCRA court also entered a separate order

denying relief at docket number 7623. Appellant filed a notice of appeal only

to the order disposing of the petition raising issues as to docket number 7858

of 2016. This appeal did not arise from a single order pertaining to multiple

docket numbers. Walker therefore, is not applicable. The Commonwealth

candidly    acknowledges       the    inapplicability   of   Walker   in   its   brief.

Commonwealth’s Brief at 5 n.1.           Our jurisdiction accordingly, is limited to



____________________________________________


2 Hardy was a pre-Walker decision issued at a time when we considered we
had jurisdiction to review multiple dockets under a single notice of appeal.
Walker no longer allows that practice, but instead requires separate appeal
notices for each docket sought to be reviewed. The holding in Hardy that our
appellate jurisdiction only pertains to the judgment under the docket identified
in a notice of appeal remains valid, is consistent with Walker, and properly
vests this Court with jurisdiction to entertain an appeal.

                                           -4-
J-S20024-20


review of Appellant’s petition respecting his guilty plea to the charge at docket

number 7858 of 2016. We now turn to the merits.

      Appellant claims his guilty plea was not valid, given that plea counsel

was ineffective for failing to present evidence of Appellant’s mental health

problems to the trial court. The PCRA court found otherwise, noting that the

trial court discussed Appellant’s mental health history with him during the

guilty plea hearing and concluded that Appellant understood the proceeding.

Trial Court Opinion, 5/23/19, at 7-8. Moreover, Appellant testified that he

had not undergone any mental health treatment since he was sixteen years

old. N.T. Guilty Plea, 12/4/17, at 16-17. Appellant, born on August 14, 1993,

was 24 years old at the time of the guilty plea and sentencing hearing.

      We conduct our review according to the following standard:

            In reviewing the denial of PCRA relief, we examine whether
      the PCRA court’s determinations are supported by the record and
      are free of legal error.          The PCRA court’s credibility
      determinations, when supported by the record, are binding on this
      Court; however, we apply a de novo standard of review to the
      PCRA court’s legal conclusions.

Commonwealth v. Watkins, 108 A.3d 692, 701 (Pa. 2014)(citations

omitted), cert. denied, 136 S.Ct. 221 (2015). Counsel is presumed effective,

and a PCRA petitioner bears the burden of pleading and proving otherwise.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014).               To do so, the

petitioner must show that “(1) his underlying claim is of arguable merit; (2)

counsel had no reasonable basis for his action or inaction; and (3) the




                                      -5-
J-S20024-20


petitioner suffered actual prejudice as a result.” Id. Failure to prove any of

these three prongs is fatal to the claim. Id.

            It is clear that a criminal defendant’s right to effective
      counsel extends to the plea process, as well as during trial.
      However, [a]llegations of ineffectiveness in connection with the
      entry of a guilty plea will serve as a basis for relief only if the
      ineffectiveness caused the defendant to enter an involuntary or
      unknowing plea. Where the defendant enters his plea on the
      advice of counsel, the voluntariness of the plea depends on
      whether counsel’s advice was within the range of competence
      demanded of attorneys in criminal cases.

            [T]he law does not require that [the defendant] be pleased
      with the outcome of his decision to enter a plea of guilty: All that
      is required is that [his] decision to plead guilty be knowingly,
      voluntarily, and intelligently made.

Commonwealth v. Willis, 68 A.3d 997 (Pa. Super. 2013).

      Instantly, the record reflects that plea counsel informed the trial court

of Appellant’s prior mental health issues. Appellant informed the trial court

that his treatment for mental health issues had ceased years prior to the plea,

and Appellant stated that he understood the proceeding. Moreover, Appellant

reviewed and signed a written plea colloquy, and the trial court conducted a

thorough oral colloquy before accepting Appellant’s plea.       The trial court

therefore accepted the plea and proceeded to sentencing. We have reviewed

the PCRA court’s opinion, the record, the parties’ briefs, and the applicable

law. We conclude that the PCRA court accurately addresses and disposes of

the merits of Appellant’s argument.     We therefore affirm the PCRA court’s

order for the reasons explained in the PCRA court’s May 28, 2019 opinion.

      Order affirmed.


                                     -6-
J-S20024-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                          -7-
                                                                                   Circulated 09/29/2020 02: 11 PM




                              IN THE COURT OF COMMON PLEAS
                         FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                  CRIMINAL TRIAL DIVISION     .. .. � ; . -- . 2:}          P; l   ,.   "')
                                                                                                   '. ,._"1.-

    COMMONWEALTH OF PENNSYLVANIA                          CP-5l-CR-0007858-2016


           v.


KHALIL HENDERSON


                                                OPINION

McDermott, J.                                                          May 28, 2019

Procedural History

           On April 22, 2016, the Petitioner, Khalil Henderson, was arrested and charged with

Murder and related offenses in CP-51-CR-0007623-2016, and Possession ofa Firearm by a

Prohibited Person ("VUF A 6105") and related offenses in CP-5l-CR-0007858-2016. On

December 4, 2017, the Petitioner appeared before this Court and entered into a negotiated guilty

plea to Third-Degree Murder and VUFA 6105 in CP-51-CR-0007623-2016 and VUFA 6105 in

CP-51-CR-0007858-2016.1 On that same date, this Court imposed the negotiated sentence of

twenty to forty years of imprisonment for Third-Degree Murder, and consecutive sentences of

one and one-half to five years of imprisonment and one to five years of imprisonment on each

respective VUF A 6105 charge, for a total sentence of twenty-two and one-half to fifty years of

imprisonment. The Petitioner did not file a post-sentence motion or a Notice of Appeal.

           On June 6, 2018, the Petitioner filed a timely Post-Conviction Relief Act ("PCR.A,,)

petition, his first. On October 18, 2018, appointed PCRA counsel filed an Amended Petition.




I
    The remaining charges were nolle prossed.

                                                    1
On March 1, 2019, after conducting an evidentiary hearing, this Court dismissed the instant

petition. On March 29, 2019, the Petitioner timely filed a Notice of Appeal.

Guilty Plea Hearing Facts

       At the December 4, 2017 guilty plea hearing, the Conunonwealth summarized the

following agreed upon facts:

                   On December 5, 2015, at approximately 7:30 pm, in the area of
              C and Somerset Streets in Philadelphia ... there was a fight between
              two females, one named Marguerita Gonzalez and another female.
              As the two women fought, a crowd surrounded them ... [including
              the Petitioner] and [the decedent, Najee Rivera.] During the fight,
               [the Petitioner] struck Gonzalez in the face, knocking her to the
              ground. [The decedent] approached the [Petitioner] and said
              something to the effect of "why did you hit her." An altercation
              ensued and the [Petitioner] produced a 9-millimeter handgun from
              his jacket and shot [the decedent] once in the stomach. The crowd
              dispersed and the [Petitioner] fled the scene.
                   At the time that this happened, Police Officers William Nagey,
              Shannon Dill and Brian Smith were in patrol uniform but in an
              unmarked vehicle driving down "C" Street right at Somerset. When
              those officers got to the intersection, they heard the gunshot and saw
              the crowd dispersing. [The decedent] was carried over to the police
              officers. A patrol car ... drove [the decedent] to Temple Hospital.
                   At Temple Hospital, [the decedent] fell into a coma. He was
              treated for a gunshot wound to the abdomen and ultimately
              succumbed to his injuries on December 20, 2015. The body was
              taken to the Medical Examiners' Officer, and he was examined by
              Dr. Albert Chu, who determined the immediate cause of death to be
              complications of a gunshot wound to the abdomen, and the manner
              of death [ was J homicide.
                   At that time, police officers began an investigation for a shooting
              that later turned into a homicide. [Detective Brian Peters]
              interviewed multiple witnesses ... Amongst these witnesses, four
              identified the [Petitioner] as the shooter. They described the incident
              between the two females in the fight and the [Petitioner] striking
              Gonzalez in the face. They identified the [Petitioner] by either
              knowing him or through a series of photographs in the photo array.
                   Ultimately, an arrest warrant was issued for the [Petitioner] on
              March 25, 2016. At the crime scene, [police officers J recovered one
              9-millimeter fired cartridge casing. Recovered from the body of [the
              decedent] was one bullet fragment consistent with a 9-millimeter
              handgun. No murder weapon was recovered.


                                                 2
                                               I

                   After the arrest warrant was issued, the [Petitioner] left the area.
               The case was referred to the fugitive squad .... Eventually they
               located the [Petitioner] as he was riding in a car that belonged to a
               woman named Keneisha Wright-Carter. That vehicle was driving
               southbound on 76. The vehicle turned onto the Boulevard and was
               stopped at Fox Street. ... The [Petitioner] was identified and arrested
               pursuant to the arrest warrant.
                   Wright-Carter gave consent for the officers to search the car and
               gave a statement indicating that the [Petitioner] had placed an item
               of interest in the trunk of the car. Recovered from the trunk of the
               car was one 9-millimeter Kel-Tec handgun loaded with an extended
               magazine that held 27 rounds. It was fully loaded. That weapon was
               submitted to ballistics and the firearms identification unit. Police
               Office Lawrence Flagler ... determined that the handgun was not
               the murder weapon.
                   Also recovered from the [Petitioner] was his cell phone. Police
               Detective Thurston Lucke examined the cell phone. Recovered
               inside the cell phone were photographs, including multiple
               photographs of the [Petitioner] holding two handguns. One was the
               same Kel-Tec 9-millimeter with the extended magazine that was
               recovered and another handgun consistent with a 9-millimeter that
               was never recovered. These photographs depict the [petitioner]
               holding both of those weapons at various points and then holding
               them each individually.

N.T. 12/4/2017 at 23-27.

       Before entering into the negotiated guilty plea, the Petitioner indicated to this Court that

he was diagnosed with bipolar disorder and ADHD when he was seven years old. The Petitioner

took medication for his mental health issues, but stopped treatment when he was sixteen years

old. Id at 15-17.

PCRA Evidentiary Hearing Facts

       In preparation for trial, trial counsel, Jonathan Altschuler, Esq., visited the Petitioner in
                                           I


prison on several occasions and reviewed evidence with him. Trial counsel also discussed plea

options with the Petitioner, including the important rights the Petitioner would be giving up ifhe

chose to plead guilty, as well as the specific charges, mandatory minimum sentences, and the

statutory maximum sentences that could be imposed.


                                                   3
            On December 4, 2017, the day this case was listed to begin trial, this Court permitted the

Petitioner's brother to spend time with the Petitioner and trial counsel so that the Petitioner could

consult with his brother about his decision to plead guilty.2 Trial counsel reviewed and

completed the guilty plea colloquy form with the Petitioner. Trial counsel believed the Petitioner

understood the issues as he was going over them with trial counsel, as well as his legal rights and

the consequences of the plea. Trial counsel would not have permitted the Petitioner to enter into

a negotiated guilty plea if he did not believe that the Petitioner understood the ramifications of

entering into the plea. N.T. 3/1/2019 at 9-14.

             Trial counsel did not observe any of the Petitioner's alleged mental health issues.

Further, the Petitioner did not have any difficulty understanding any parts of the negotiations in

the weeks leading up to his plea when trial counsel discussed all aspects of the case with him,

including possible defenses. Id. at 24, 33.

            According to the Petitioner's mother, Brenda Henderson, the Petitioner was diagnosed

with ADHD, depression, and anxiety when he was seven years old. Shortly after he was

diagnosed, his father passed away from a heart attack. Henderson obtained custody of the

Petitioner and raised him after his father's passing. The Petitioner stopped taking his medication

when he was approximately fourteen years old. After the Petitioner was arrested in this case,
                                                      I
                                                      I


Henderson visited him a few times while he was in local custody in Philadelphia. Henderson was

unaware that the Petitioner pled guilty. Id at 37-39, 41, 48-53.

           The Petitioner did not testify at the evidentiary          hearing.




2   The Petitioner met with his brother and trial counsel in this Court's consultation booth.
Discussion
                                                         t
        Before addressing the merits of the Petitioner's claim, this Court must first address the

fact that the Petitioner filed a Notice of Appeal for only one of his two underlying convictions

relating to this matter. An appeal may be taken as of right from any final order of a trial court.
                                                     I

See Pa.R.A.P. 341. When a single order resolves issues arising on more than one lower court

docket, separate notices of appeal must be filed. Commonwealth v. Walker, 185 A.3d 969, 977

(Pa. 2018). Failure to do so will result in a quashal of the appeal. Id.
                                                 I
        On March 1, 2019, this Court issued an order denying relief on each docket number and

dismissed the Petitioner's instant PCRA petition on docket numbers CP-5l-CR-0007623-2016
                                             I



(Third-Degree Murder and VUFA 6105) and CP-5 l-CR-0007858-2016 (VUFA 6105). On

March 29, 2019, the Petitioner timely filed a Notice of Appeal in CP-51-CR-0007858-2016.

Because the Petitioner failed to file a separate notice of appeal for CP-51-CR-0007623-2016, this

appeal must be quashed.

       For the benefit of any future potential proceedings, this Court will briefly discuss the

merits of the Petitioner's claim as it relates to his entire sentence. The Petitioner alleges one issue

for review, alleging that his guilty plea was unknowing, unintentional, and involuntary, as a

result of trial counsel's ineffectiveness. Allegations of ineffectiveness in connection with the

entry of a guilty plea will serve as a basis for relief only if the ineffectiveness caused the

defendant to enter an involuntary or unknowing plea. Commonwealth v. Pier, 182 A.3d 476,

478-79 (Pa. Super.   2018) (citing Commonwealth v. Moser, 921 A.2d 526, 531 (Pa. Super.
2007)). Where the defendant enters his plea on the advice of counsel, the voluntariness of

the plea depends on whether counsel's advice was within the range of competence demanded of

attorneys in criminal cases. Id.
                Pleas must be taken in open court, and trial courts must conduct an on the record

        colloquy to ascertain whether the defendant is aware of his rights and the consequences of his
                                                                    I
        plea. Commonwealth v. Bedell, 954 A.2d 1209, 1212 (Pa. Super. 2008). Through its colloquy,
                                                                    I


        the trial court must affirmatively demonstrate that the defendant understands: (I) the nature and

        charges to which he pleads guilty; (2) the factual basis for the plea; (3) his right to trial by jury;
                                                                I
        (4) the presumption of his innocence; (5) the permissible ranges of sentences and fines; and, (6)
                                                                I

        that the judge is not bound by an agreement unless the defendant accepts it. Pa.R.Crim.P. 590

        Comment. To be eligible for relief based on an unlawful inducement claim, a petitioner must
                                                            I

                                                            I
        plead and prove by a preponderance of the evidence that his conviction resulted from "a plea of

        guilty unlawfully induced where the circumstances make it likely that the inducement caused the
                                                            I
        petition to plead guilty and the petitioner is innocent." See 42 Pa.C.S. § 9543(a)(2)(iii).
                                                        J
                                                        I

               The record reflects that the Petitioner entered into a knowing, intelligent, and voluntary
                                                        I

        guilty plea. At his guilty plea hearing, the Petitioner reviewed and signed a written guilty plea

        colloquy form which indicated that he understood the nature of the charges he pied guilty to, the
                                                    I



        factual basis for his plea, his right to a jury trial, the presumption of innocence, and the

        permissible range of sentences. By signing the colloquy form, the Petitioner indicated that he

        wished to enter his plea on his own volition and willingly gave up defenses to the charges and

        the vast majority of his appellate rights. See Written Guilty Plea Colloquy Form, attached as

        "Exhibit A."

               This Court supplemented the Petitioner's written colloquy form with an extensive oral

        colloquy, during which this Court confirmed that the Petitioner received his high school diploma.

        N.T. 12/4/2017 at 15. This Court further verified that the Petitioner understood that he was

        giving up all of his rights to a trial. Id. at 19. TI1is Court described the elements and maximum

---   �---�---- ----
                                                                        6
      penalties of each crime to the Petitioner. Id. at 7. Armed with this information, the Petitioner

      decided to accept the Commonwealth's negotiated plea. After this Court heard a summary of the

      facts and determined that the Commonwealth had sufficient evidence to prove the Petitioner's

      guilt, it accepted the Petitioner's plea based on his willingness to accept responsibility for his

      actions. Id. at 3 9, 41.
                                                                                                   '
              The Petitioner alleged that before he plead guilty, trial counsel only visited him four
                                                 '
      times at the prison. The length and frequency of the consultations between a lawyer and his
                                                         I
      client cannot alone support a finding of ineffectiveness. Commonwealth v. Johnson, SI A.3d 237,

      244 (Pa. Super 2012). The record is clear that this Court permitted the Petitioner additional time
                                                     I
      to speak with trial counsel in the courtroom's consultation booth prior to the guilty plea hearing

      on several occasions. Id. at 4-5, 9-12. Further, this Court allowed the Petitioner an opportunity

      to discuss his options with his brother before accepting the negotiated plea. Id. at 9.

              The Petitioner claimed he was incompetent to enter a guilty plea, in that he was unable to

      participate in his defense because of several diagnosed but unrelated medical illnesses, such as

      bipolar disorder, depression and PTSD. During the guilty plea hearing, the Petitioner told this

      Court he was treated for bipolar disorder and ADHD, but his treatment stopped when he was

      sixteen years old. Id. at 16-17. This Court discussed the Petitioner's mental health issues with
                                                 I

      him during the guilty plea hearing, and did not believe it interfered with his decision to enter into
                                                 I

      the guilty plea. N.T.3/1/2019 at 68. The Petitioner told this Court he did not understand "nothing

      [trial counsel was] talking about" in relation to his      case and the guilty plea process. N.T.
      12/4/2017 at 5. At that time, this Court provided the Petitioner an opportunity to gain clarity

      from both this Court and trial counsel. Id. at 5-6. Before accepting the negotiated guilty plea, this

      Court determined that the Petitioner was fully aware of what was happening in the courtroom


------- --- -----
                                                             7
during the guilty plea hearing based on the questions he asked this Court and his attorney. Id. at

69.

       The Petitioner failed to present any 'evidence to establish that, at the time of his guilty

plea, he was suffering from any mental health issues that prevented him from understanding the

nature of his plea or of the charges against him, Further, the Petitioner stopped taking his

medication when he was a teenager. Id. at 41. This Court's determination that the Petitioner's

guilty plea was knowing, voluntary, and intelligent did not change at the conclusion of the

evidentiary hearing. This claim fails.

       For the foregoing reasons, the judgment of this Court should be affirmed.



                                                                      BY THE COURT,




                                                                      Barbara A. McDermott, J




                                                  8
Commonwealth v. Khalil Henderson, CP-51-CR-0007858-2016
                                                  I
                                    PROOF OF SERVICE

       I hereby certify that I am this day serving the foregoing filing upon the person(s), and in
the manner indicated below, which service satisfies the requirements of Pa. R. Crim. P. 114:
                                              I
                              Philadelphia District Attorney's Office
                              Three South Penn Square
                              Philadelphia, PA 19107
                              Attn: Lawrence Goode, Esq.

Type of Service:              DA 's Assigned Courthouse Box
                                          I
                              Joseph T. Schultz, Esq.
                              1518 Walnut Street, Suite 808
                              Philadelphia, PA 19102

Type of Service:              First Class Mail

                              Khalil Henderson, NE7152
                              SCI Albion
                              10745 Route 18
                              Albion, PA 16475-0001

Type of Service:              Certified Mail




Dated: May 28, 2019




¥�
StephieWol�

Judicial Clerk to the
Honorable Barbara A. McDermott
EXHIBIT ''A''
          ••   ·' r


'COMMONWEALTH V.




 PERSONAL




                              years.                                 Education: Finished              /   Z            grades in school.
I can read and write English.
I have never seen a doctor or been in a hospital for any mental problems - I can understand what is going on.
I am not under the influence of drugs or alcohol.                             I have not taken any medicine in the last week.

THE CHARGES
                                                              )"-J-,
                                                                 . -·
                                    . ��
I admit I committed the crime(s) of-M  v -&
                                         c i,.._�{
                                                l .....  ��;-� i      __.._U�t
                                                                     _-{   V :.._A....__... -=}_(s,-"'-o_'f"--v( 7___.l"" 'o, ._.1.,._,_,f1-
                                                                                                       -' f ......
                                                                                                                                        .tv _J

---------------------------, and I want to plead guilty.
My lawyer told me what the elements of the crime(s) are that the District Attorney must prove to convict me.
I know I can go to jail for up to         4'i>       years and be fined $         '7 � Q Q.Q._ for the crimes I committed.

NO PROMISES OR THREATS
Nobody promised me anything or threatened me or forced me to plead guilty. I, myself, have decided to plead guilty.
I know what I say today is final.

PLEA BARGAIN OR AGREEMENT
There is no plea bargain or agreement of any kind.
There is no plea bargain of any kind, except that the District Attorney promised to:
 ···· ·          Recommend a-sentence of not more than   �-�-'/z_ to                5" O        �-- . [y��sJ (liltQ,_,_�ffl':                .
                Make no recommendations about my sentence.


                                                              1,
                Drop the charges of    ,A//   f�Mo,i, ,'.Lt         cl,!Vf}

Nobody else promised me anything if I plead guilty.
I know if the judge does not agree with the plea bargain or agreement, I can withdraw my guilty. plea and have a trial
before a judge and jury or·before a judge alone.

RIGHTS AT TRIAL
I do not have to plead guilty, even ifI committed the crimes. I have an absolute right to plead not guilty and have a
trial. I can have a Jury trial or, ifI give up my jury trial rights, I can have a trial by a judge alone. When I plead guilty,
I give up my right to have a trial. IfI went to trial, I would have all the rights listed below plus others.
I am presumed to be innocent. That means that I siart out innocent- and stay innocent unless the District Attorney
proves I committed the crime(s). I do not have to prove anything.
                               '                                                                                                     Pago Io( 4
r-
· To convict me, the District Attorney must prove more than that I probably committed the crimes. The District
  Attorney has to prove me guilty "beyond a reasonable doubt". A reasonable doubt is the kind of doubt which would
  cause a normal, reasonable person to hesitate or halt or refuse to take any action at all in something very important
  to them.
 I have the right to remain silent. Nobody can make me testify or talk about the case. No one can hold it against me
 ifI remain silent. However, ifl want to, I can testify (tell my story) at the trial. Also, I may call other people who will
 be my witnesses and testify for me. IfI plead guilty, I give up this right.
 I give up many important rights if I plead guilty. For example, if I do not plead guilty and have a trial, all the
 witnesses for the District Attorney must come to court and testify under oath. My lawyer may cross-examine. them.
 My lawyer can ask them questions to see if they are telling the truth and if what they say is correct. I give up this
 right to confront and cross examine witnesses and many other rights ifI plead guilty. The witnesses do not have to
 come in to Court- the District Attorney just reads to the judge a summary of what happened.

 JURY TRIAL OR TRIAL BY JUDGE
 My lawyer has fully explained to me that I have a right to a jury trial. Nobody can take that right away from me. At
 a jury trial, twelve (12) people, all from Philadelphia, would be on the jury and hear the facts of my case.
 If all twelve were convinced beyond a reasonable doubt that I was guilty, I would be found guilty.
 If all twelve were not convinced beyond a reasonable doubt that I was guilty, I would be found not guilty.
 If all twelve could not agree, I would not be convicted, although I might have another trial before a different jury.
I can help pick my jurors. Each juror would be questioned to make sure they would be fair. I can keep anyone off the
jury who is shown to the judge to be unfair.
 I can also keep (seven (7)] [                      1             (           ))
                                                        people off the jury without giving any reason why I don't
 want them on the jury, and so can the District Attorney. My lawyer and I would decide together which people we
 want to keep off the jury.
 IfI give up my right to a jury trial, I still can be tried by a judge alone without a jury. The same rules would apply,
 except the judge alone decides whether or not I have been proven guilty beyond a reasonable doubt.
 IfI plead guilty, I give up my right to a jury trial, and I also give up my right to have a trial by a judge who would
 decide the case alone without a jury.
          ..  .   .  . .... - __ .. -----··---- --·--····---·--····· ·--·-····- ---------------··· .... ··-
                       ..
                                                                                                     '   .  - ----··-··------------·--· ... ·---·--·--·-···--·-·------
 PRE-TRIAL RIGHTS
 I am also giving up my pre-trial rights. lfI went to trial, before trial my lawyer could file motions, such as motions
 to keep out or "suppress" evidence. That means my lawyer could try to convince the judge that some of the
 evidence against me cannot be used at trial. This includes:
                  (1) statements I made to the police or other people;
                  (2) identifications people made of roe; and
                  (3) anything that the police or others seized to use against me.
 Ifl plead guilty, I also give up speedy trial rights and my right under Rule 600 to be tried with.in 180 days from the
 filing of the complaint.
 I am also giving up all other pre-trial rights I might have.
 IfI already had a hearing on pre-trial motions, when I plead guilty I give up my right to appeal the decisions on those
 motions.

 30-91.(Rcv. 11/05)